                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         E&B NATURAL RESOURCES
                                   4     MANAGEMENT CORPORATION, et al.,                     Case No. 18-cv-05857-YGR

                                   5                    Plaintiffs,
                                                                                             CASE MANAGEMENT AND
                                   6             v.                                          PRETRIAL ORDER
                                   7     COUNTY OF ALAMEDA, et al.,
                                   8                    Defendants.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                      PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                            Monday, December 16, 2019 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED FOR PRIVATE MEDIATION         TO BE
                                                                                               February 1, 2020
                                        COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                      Only with Court approval by Motions
                                  15
                                        PLEADINGS:                                             under FRCP Rule 16(b)(4)
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                           April 1, 2020
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                           Opening: April 15, 2020
                                        ALL EXPERTS, RETAINED AND NON-RETAINED
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                 Rebuttal: May 6, 2020
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                               June 5, 2020
                                  21
                                        COMPLIANCE HEARING (SEE PAGE 2)                        Friday, August 21, 2020 at 9:01 a.m.
                                  22
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                   August 28, 2020
                                  23

                                  24    PRETRIAL CONFERENCE:                                   Friday, September 11, 2020 at 9:00 a.m.

                                  25    TRIAL DATE AND LENGTH:                                 Monday, October 5, 2020 at 8:30 a.m. for
                                                                                               Jury Trial
                                  26
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                  27
                                       and confer in advance of the Pretrial Conference. The compliance hearing on Friday, August 21,
                                  28
                                   1   2020 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting

                                   2   Instructions and are in compliance therewith. The compliance hearing shall be held in the Federal

                                   3   Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business days prior

                                   4   to the date of the compliance hearing, the parties shall file a one-page JOINT STATEMENT

                                   5   confirming they have complied with this requirement or explaining their failure to comply. If

                                   6   compliance is complete, the parties need not appear and the compliance hearing will be taken off

                                   7   calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement

                                   8   in a timely fashion. Failure to do so may result in sanctions.

                                   9          As set forth above, the parties are REFERRED to private mediation. The parties shall

                                  10   provide the Court with the name of an agreed-upon mediator and date of mediation by July 26,

                                  11   2019 by filing a JOINT Notice. A compliance hearing regarding shall be held on Friday, August

                                  12   2, 2019 on the Court's 9:01 a.m. calendar, in the Federal Courthouse, 1301 Clay Street, Oakland,
Northern District of California
 United States District Court




                                  13   California, in courtroom 1. By July 26, 2019, the parties shall file either the JOINT Notice or a

                                  14   one-page JOINT STATEMENT setting forth an explanation for their failure to comply. If

                                  15   compliance is complete, the parties need not appear and the compliance hearing will be taken off

                                  16   calendar. Telephonic appearances will be allowed if the parties have submitted a joint statement

                                  17   in a timely fashion.

                                  18          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                  19   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                  20   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                  21          IT IS SO ORDERED.

                                  22   Dated: July 12, 2019

                                  23                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                         2
